DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 13 is objected to because of the following informalities: 
In lines 8 and 12, “the axis” should be - -an axis- -.
In line 13, the phrase “the connecting line” should be - -a connecting line- -.
 Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPN 6,070,445 (Holierhoek).

Regarding claim 14, Holierhoek shows that the cross section of the transverse control arm region and the tension/compression strut region in the installed state is at least the same size as viewed in the vertical direction of the vehicle.  (See Figs 1 and 2).
Regarding claim 15, Holierhoek shows that the wall thickness of the portion with the cross-section tapering is at least half the size of the wall thickness of the remaining cross section of the three point control arm.
Regarding claims 16 and 17, Holierhoek discloses that the cross-sectional tapering is arranged on both a portion of the transverse control arm region and a portion of the tension/compression strut region.
.
Claim(s) 13-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub 2014/0210177 (Dicke).
Regarding claim 13, Dicke discloses a wheel suspension for a motor vehicle, comprising a three point control arm arrangement configured to connect a wheel carrier (at 1.3) to a vehicle body (at 1.1), wherein the three point control arm arrangement comprises a transverse control arm region and a tension and/or compression strut region ((1.4a and 1.4b), the transverse control arm region is connected to the vehicle body via a first front bearing and the rear tension and/or compression strut region is connected to the vehicle body via a rear bearing (See Para [0035], an axis of rotation of the front bearing is aligned at least approximately in the direction of travel of the vehicle and an axis of rotation of the rear bearing is at least approximately perpendicular to a connecting line of the rear bearing to a wheel carrier side attachment, and at least one portion of the three point control arm has a cross sectional tapering (via tapering at R) running in the longitudinal direction of the vehicle when the control arm is installed .
Regarding claim 14, Dicke discloses that the cross section of the transverse control arm region and the tension/compression strut region in the installed state is at least the same size, as viewed in the vertical direction of the vehicle. (The two arms 1.4a, 1.4b appear to have the same vertical size.)

Regarding claim 16 and 17, Dicke discloses that the cross sectional tapering is arranged on a portion of the transverse control arm region and the tension and/or compression strut region 5.  (See Fig 1).
Allowable Subject Matter
Claims 19-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Applicant should observe the prior art cited by the Examiner and listed in the PTO 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE P CONDRA whose telephone number is (313)446-4843.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DARLENE P. CONDRA
Primary Examiner
Art Unit 3616



/DARLENE P CONDRA/Primary Examiner, Art Unit 3616